In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00202-CR



      JONATHAN EUGENE MITCHELL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 276th District Court
               Marion County, Texas
               Trial Court No. F15085




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                          ORDER
       Jonathan Eugene Mitchell entered open pleas of guilty to and was convicted of two counts

of aggravated sexual assault of a child. The trial court sentenced Mitchell to eight years’

imprisonment after a punishment hearing. Mitchell appeals.

       Mitchell’s attorney has filed an appellate brief in which he concludes, after a review of the

record and the related law, that the appeal is frivolous and without merit. The brief presents

arguable points of error, but after a discussion of the applicable law and facts, counsel has

concluded that these points do not present reversible error. The brief, thus, meets the requirements

of Anders v. California, 386 U.S. 738 (1967), and Stafford v. State, 813 S.W.2d 503 (Tex. Crim.

App. 1991).

       As required by the Texas Court of Criminal Appeals in Stafford, 813 S.W.2d at 511, we

have conducted our own investigation of the record to discover if there are arguable grounds for

appeal. We have identified arguable issues that require additional briefing, including whether the

trial court erred in failing to admonish Mitchell about the range of punishment prior to accepting

Mitchell’s plea of guilty and whether the trial court erred in finding that Mitchell’s plea was

knowingly, intelligently, and voluntarily entered.

       “When we identify issues that counsel on appeal should have addressed but did not, we

need not be able to say with certainty that those issues have merit; we need only say that the issues

warrant further development by counsel on appeal.” Wilson v. State, 40 S.W.3d 192, 200 (Tex.

App.—Texarkana 2001, order). In such a situation, we “must then guarantee appellant’s right to

counsel by ensuring that another attorney is appointed to represent appellant on appeal.” Stafford,


                                                 2
813 S.W.2d at 511 (citing Anders, 386 U.S. at 744). Accordingly, we grant current counsel’s

motion to withdraw, and we abate this case to the trial court for the appointment of new appellate

counsel. The appointment is to be made within ten days of the date of this order. Appellate counsel

is to address the issues presented here, as well as any other issues that warrant further development

on appeal.

       A memorialization of the trial court’s appointment shall be entered into the record of this

case and presented to this Court in the form of a supplemental clerk’s record within ten days of the

date of appointment.

       The current submission date of February 13, 2020, is hereby withdrawn. We will establish

a new briefing schedule upon our receipt of the supplemental clerk’s record.

       IT IS SO ORDERED.

                                                  BY THE COURT

Date: February 14, 2020




                                                 3